FILED IN
Appellate Docket Number-                                                                                                           1STCOURT OF APPEALS
                                                                                                                                        HOUf                     . *AS -
Appellate Case Style:          [.      •                                     •v 'Of \ 1        .kuD,                           : :NOVl«0i5
                        Vs.
                                    .b\fevev-\-M^e Wcx>^^oe>- -.                                                               •CmiSTQBHl
                                                                                                                                        !ll!Si!:i*3*i!li
Companion Case No.:                                                                                                           CLERK




Amended/corrected statement:                           DOCKETING STATEMENT (Civil)

                                                 AppellateCourt:[te ' "i " ".              • •_',        .Zj
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

   tppell mi
I. Anneil                                                                     H. Appellant Attomey(s)

pH Person Q Organization (choose one)                                         •       Lead Attorney
                                                                              FirstName:
                                                                                                                                                                "7\7.""j
First Name:                                                                   Middle Name:

Middle Name: '• , •                 .; .^^                                    Last Name:            I-                                                         SiSlSl
                                                          ?P;!^®3p^p^»s-:^
Last Name:       F '; •_ . -                                                  •Suffix:   ES

Suffix:                                                                       Law Firm Name:

ProSe: Q                                                                      Address 1:

                                                                              Address2:'            ,' [ ~            ZSZ^S. 117.. I 7 II ll ]
                                                                              city-                 '.: .. .71 .'               "   LI                              77           -,j
                                                                              State:     te                   '"i        3 ziP+4: :                                . -
                                                                              Telephone:            likkibi                             ext. L_
                                                                                              ic?l
                                                                              Fax-

                                                                              Email:
                                                                                                                      fVSSSST^WV
                                                                              SBN:
                                                                                         is
Ml . ; p it, E                                                                IV. Appellee Attorneys).
- -/'                                        -
fv Person fj Organization (choose one)                                        •       Lead Attorney
                                                                              FirstName:

FirstName:                                                                    Middle Name:           f                         •; . .    ••'•   ' .. .   ' •   ••'•:•:.':.••.:         .{




Middle Name:                                                     iSMC&ilid
                                                                              Last Name:            [£
Last Name:       \                                                            Suffix: 12
                                                                                                                    re^-:^~^™»-p
suffix: ;?""_; ' J                                                            Law Firm Name:;

ProSe: Q                                                                      Address 1:

                                                                              Address 2:
                                                                                                                            msr.



                                                                              State:                                          zip+4: [".
                                                                              Telephone:
                                                                              Fax:
                                                                                                                            ;rr ,
                                                                                                         Y-~.7-'Vc
                                                                              Email:
                                                                                                                         SKBE
                                                                              SBN:

                                                                    Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):
                                                           SIC
Date order or judgment signed:                                                      Type ofjudgment: * . , , - , , . „ , . .   <Lv<. ckvte-
Date notice of appeal filed in trial court: !<\>                  j                 ^s^iX^ij^jj



If mailed to the trial court clerk, also give the date mailed:                             .

Interlocutory appeal ofappealable order: QYes Q'No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
?......'/......'    '   -           .'....       .,               '...',....

Accelerated appeal (See TRAP 28):                      D Yes • No
If yes, please specify statutory or other basi^on which appeal is accelerated:
is'tj&^SsiSis^




ParentalTermination or Child Protection?(See TRAP 28.4): 0Yes fjNo

Permissive? (See TRAP 28.3):                            QYes QNo
If yes, please specify statutory or other basis for such status:
tJcl5l|fl(:Sf                                                    ~IlTi5I^J7S|!Sx^s<3rj

Agreed? (See TRAP 28.2):                               • Yes B^o
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                      LJ Yes • No
If yes, please specify statutory or otherbasisfor such status:                                                                   ... „   ~-T~r.l



Does this case involvean amount under $100,000? •                      Yes 0No
Judgment or order disposes of all partiesand issues: •                 Yes 0^o
Appeal from final judgment:                                        Qj Yes FlNo
Does the appeal involve the constitutionality Or the validity ofa statute, rule, orordinance?                •   Yes p|^o
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                    QYes •            No                  Ifyes, date filed: '-'-,
Motion to Modify Judgment:               •Yes [g-fto                           Ifyes, date filed:
Request for Findings of Fact             • Yes C^No                            If yes, date filed;
and Conclusions of Law;
Motion to Reinstate:
                                         QYes iffNo                            Ifyes, date filed:

Motion under TRCP 306a:
                                         • Yes CfNo                            Ifyes, date filed:

Other:                                   • Yes f^No
If other, please specify:
                            'SSSi
VII. Indigency Of Parry: (Attach file-stamped copy of affidavit, and extension motion if filed.)
                                                                                                                               IBfli
Affidavit filed in trial court:         Q'Yes •           No               If yes, date filed:

Contest filed in trial court:           CjYes Q4Jo                         If yes, date filed:

Date ruling on contest due:

Ruling on contest: • Sustained               •        Overruled           Date of ruling:

                                                                               Page 2 of 7
                                      CX ^ff^i^^i&ei
VIII. Bankruptcy
                                                                'iCJ'SS

Has anyparty to thecourt's judgment filed for protection in bankruptcy which might affect thisappeal?                                • Yes Q'No
If yes, please attach a copy of the petition.



Date bankruptcy filed: [ _                                                           Bankruptcy Case Number:




                                                                          '••7&TV                            ^rT:'*;**fe
IX. Trial Court And Record


Court:                              3           .V .'           ......                        Clerk's Record:
County:           ^,-       -....;. _ _                 •.                 .—...—1 TrialCourtClerk:                  •District   0 County
Trial Court Docket Number (Cause No.):                  . ...         .                     , Wasclerk's record requested?       •   Yes 0No
                                                                                              If yes, date requested:
Trial Judge (who tried or disposed of case):                                                  If no, date it will be requested
FirstName:          T~ y"'",                                                   . .. 1J        Were payment arrangements made with clerk?
Middle Name                         777777                       _' • 17 773                                                         DYes QNo Bmdigent
Last Name:
                                                                                              (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address 1:                                             ',,"""*""'                      "i

Address 2:

City:         S --• .»> • .v' . 1 77 .'.
State: ;\ ~ •' • ; __ _ Zij ' r^ \ _'" ;
Telephone: K                : - •" . ,3 ext- I
Fax:

Fmflii*                                                                             !5S5fi
          !   :         ,               .—_—




Reporter's or Recorder's Record:

Is there a reporter's record?               0Yes •
                                            0Ye                 No
Was reporter's record requested?            QYes 0No
Was there a reporter's record electronically recorded? QYes •                                No
                                                                                             N
If yes, date requested:

If no, date it will be requested: [
Were payment arrangements made with the court reporter/court recorder? •Yes • No [vlfridigent




                                                                                    Page 3 of 7
•   Court Reporter                                    •    Court Recorder
•   Official                                          •    Substitute


                                   -•------.---••.~—'-"-—------.


First Name:       f
Middle Name: L                     wSi0%i^ii&Sm'0^^S^^
T   _. XT
Last Name:

Suffix: ;                 j
Address 1:

Address 2:                         j?tflltIi*i$;fX^
City:
State:                                          Zip+ 4: f
Telephone: Q77777       J ext- 77 .
Fax:    E7 l_7ii .7 ... J
Email: i~~~~7                           " 77               '          ~~~
X. Supersedeas Bond                                                                                                                                                                                                         ^^ViWmmMm

Supersedeas bond filed:• Yes Q No                                  Ifyes, date filed: |||
Will file: • Yes •          No


XI. Extraordinary Relief

Willyou request extraordinary relief(e.g.temporary or ancillary relief) from this Court?                                                                                                         • Yes Q/No
If yes, briefly state the basis for your request: {_ _


XII, Alternative Dispute Resolution/Mediation (Complete section if fding in the 1st, 2nd, 4ths 5th, 6th, Sth. 9th, 10th, i 1th, 12th. 13th,
     - .              ,       .i



Should this appeal bereferred tomediation?                               r~l Y c F3I N
                                                                                                                0N
Ifho, please specify:^             •_     •••-,-•-*'. : ••. eo ,---"                                                                                              '            ' •       •'.'••.         .             ......       .- ,
Has the casebeentiu-ough an ADRprocedure? •Yes                                                                  H No
                                                               laps
If yes, who was the mediate
What type ofADR procedure? |                                                                                                                                                                                      ixjt^m.

At what stagedid the case go through ADR? • Pre-Trial                                                                     •              Post-Trial                        •     Other
If other, please specify:                                  ""                                                                                                                            "                                      "
fypeofcase? £ 7 j ; ; Q /./•                                          . [ '.                                                                       ""                 ,,             "       "      ,   7;    .       7J
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):


                                                ..v.^..'   • .i\       ,-,-':   •   '.',   • ••;   '. \ .   •   •:.   '. <•:•:••   ••.    .•.'•.        ••••..-




How wasthe case disposed of?                   \X, 3                  '•_-.-...-_.
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages: L .
                                                                                                                          Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
                                 .- ••       i
Other:

If other, please specify: [       .      .                                                                                               IB


Willyou challenge this Court's jurisdiction?      • Yes [jNo
Does judgment have language that one or more parties "take nothing"? • Yes [vfNo
Doesjudgment havea Mother Hubbard clause? • Yes •             No
Other basis for finality?                    ,        ...
Ratethe complexity of the case(use 1 for leastand 5 for mostcomplex): •                1 •            2 •    3 •   4 W\5
Pleasemakemy answer to the preceding questions known to otherparties in this case.                          • Yes 0   No
Can the partiesagreeon an appellate mediator? • Yes QNo
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                                  Fax                      Email



Languages other than English in Which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters                                                                                  WAi


List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court: |
                                                                                 •:•   %   ,•••   •
  Style:
                                                                                                                           ~v~f^r-
     Vs- l|ilfll^^                                                            Uf|t|^l:




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. Ifyour case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that ifyou submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to representyou. Accordingly, you should not forego seeking other counselto representyou
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.                                                                                     y/
Doyou want thiscase to beconsidered for inclusion in theProBono Program?                   0 Yes •      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? • Yes • No
Please note that any such conversations Would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

Ifyou haVe not previously filed ah affidavit ofIndigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
the U.S. Department of Healthand Human Services Federal Poverty Guidelines?                •   Yes QNo

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you Willing todisclose your financial circumstances tothe Pro Bono Committee? LvYes L~J No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found m the Clerk's
Officeor on the internet at http://www.tex-app.org. Yourparticipation in the Pro BonoProgram may be conditioned uponyour execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to theright to raise additional issues or request additional relief; usea separate attachment, if necessary).




Signature ofcounsel (or prose party)           t\        J                                 Date:             L-YWio'-l'SL- : '


Printed Name:                                                                              State Bar No.:

                                             X
Electronic Signature:
    (Optional)




                                                                Page 6 of 7
                                                                •m$*m
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court'sorderor judgmentas follows on F\ . . .               /


               tgjjfrO krJol
Signature of counsel (orprose party)      [\          J                          Electronic Signature:
                                                                                       (Optional)

                                                                                 State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of servicemust be sighedby the personwho madethe service and must
state:

                           (1) the dateand manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served: [j5 , •"_,•. '" "                   ',
Manner Served: [j ' ."_ ,, _                    \
First Name:

Middle Name:

LastName:          fc   .' -    -    .,
Suffix.

Law Firm Name:

Address 1:

Address 2:

City:             TVCJk,'-. .v,'". •
State     Te                         Zip+4:    Lr
Telephone:
Fax:      55- S5j
Em*1:
                                                                                                    :



If Attorney, Representing Party's Name: ;l     .          , »                ;




                                                                        Page 7 of 7
••i   y
O
>*•

ai
n
fi
&•
•31




          •s \-V